Citation Nr: 1434565	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from December 1965 to September 1968.  He died in September 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the appellant was afforded hearing before the undersigned via videoconference from the RO.  A copy of the transcript has been associated with the claims folder.

In March 2014, the Board requested an outside medical opinion regarding the Veteran's claim.  The Board received the opinion in April 2014, and notified the appellant of the content in June 2014.  She replied in July 2014, submitting evidence of which she expressly did not waive initial RO consideration.  However, as the evidence submitted by the appellant is not relevant to the claim on appeal (tax records and proceedings) and/or is duplicative of evidence already associated with the claims file (discussion of the Veteran's terminal hospital care), the Board may proceed to adjudicate the claim with no prejudice to the appellant.  See 38 C.F.R. § 19.37.  No waiver is required, as the pertinent evidence has already been considered by the AOJ.  Moreover, initial AOJ consideration is not required as to the April 2014 expert medical opinion.  See 38 C.F.R. §§ 19.37, 20.901.

The Virtual VA paperless claims processing system contains a transcript from the appellant's Video Conference hearing dated in May 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran died in September 2011.  The cause of death was determined to be a pulmonary infection due to atrial fibrillation due to stroke/subarachnoid hemorrhage; medical records also show a diagnosis of congestive heart failure.

2.  At the time of the Veteran's death, he did not have any service-connected disabilities.

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability, nor was any heart disability shown within the Veteran's first post-service year.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A February 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The February 2012 letter discussed the Veteran's service-connection status at the time of his death, as well as what information and evidence was needed to support a claim for DIC.  As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have also been associated with the file.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

At the May 2013 hearing, the undersigned discussed in detail the elements of each of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the appellant was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Some cardiovascular conditions, to include arteriosclerosis, hypertension, and brain hemorrhage or thrombosis, are listed; the applicable presumptive period is one year following separation from service.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Further, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including ischemic heart disease, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As this Veteran served in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in September 2011, approximately four decades after his separation from service, at the age of 63.  The Veteran's death certificate listed the cause of death as a pulmonary infection due to atrial fibrillation due to stroke/subarachnoid hemorrhage.  Private treatment records summarizing his final illness also show that the Veteran had congestive heart failure.  At the time of the Veteran's death, he was not service connected for any disabilities.

The appellant, the Veteran's widow, contends that the Veteran's congestive heart failure diagnosed shortly before his death was a contributing factor to his death, and was or was the result of a result of ischemic heart disease, which was due to his in-service exposure to Agent Orange.

After a full review of the record, including the medical evidence, as well as statements by the appellant, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

STRs are silent for any treatment or complaints of a heart-related disability-including ischemic heart disease and congestive heart failure, as well as stroke, cranial bleeding, or a pulmonary disease.  The Veteran was not diagnosed as having any cardiovascular disability or stroke in service or within his first post-service year, nor does the appellant so allege.  As such, service connection on either a direct or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted.

Turning to the appellant's main contention, as the Veteran has been presumed exposed to Agent Orange, the Board must determine whether or not the Veteran had a diagnosis of ischemic heart disease to establish service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309(e).

Treatment records showed a medical history of severe chronic obstructive pulmonary disease (COPD), sleep apnea, and splenectomy for idiopathic thrombocytopenic purpura (ITP).  Prior to the Veteran's death, chest x-rays in August 2011 showed moderate to severe congestive heart failure.  The treatment records do not contain any diagnosis of any condition classified as an ischemic heart disease.  

In March 2014, the Board requested an expert medical opinion to determine whether the Veteran's heart problems could be classified as ischemic heart disease, and if so, whether such problems caused or contributed substantially to the Veteran's death.  In an April 2014 opinion, a VA cardiologist indicated that the Veteran had a medical history of severe COPD, sleep apnea, and splenectomy for his ITP.  The cardiologist noted that the Veteran had multiple visits due to his severe COPD.  He noted that a stress echocardiogram dated in April 2005 was negative for myocardial ischemia.  The cardiologist indicated that a September 2011 discharge summary documented a bilateral lung transplant in December 2010.  The examiner noted that the Veteran was hospitalized on August 22, 2011, with pneumonia, septic shock, hypotension, atrial fibrillation, and stroke subarachnoid bleed.  The examiner opined that the Veteran's congestive heart failure was probably due to his multiple medical problems.  He explained that there was no evidence the Veteran's congestive heart failure was due to ischemic heart disease, or that the Veteran had any other heart condition which was considered an ischemic heart disease.

The Board finds this opinion highly probative as it was based on a thorough review of the claims file and the medical expertise of the cardiologist.  Further, it is not contradicted by any competent evidence.

The only evidence of record supporting the appellant's claim is her lay argument.  Although she is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The appellant, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating the Veteran's post-service diagnoses to his in-service exposure to Agent Orange or any other incident of his active duty service.  

The record reflects the Veteran has not been diagnosed with any disability associated with herbicide exposure, including ischemic heart disease.  In particular, the April 2014 VA cardiologist specifically indicated that the Veteran did not have ischemic heart disease.  Hence, presumptive service connection for the cause of the Veteran's death, based on his presumed herbicide exposure, is not warranted.

As for whether service connection for the cause of the Veteran's death is warranted on any other basis, none of the competent evidence supports a finding of a medical relationship between the Veteran's service and his pulmonary infection due to atrial fibrillation due to stroke/subarachnoid hemorrhage that caused his death.  

The law is clear that the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  Given the absence of such evidence in this case, service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


